Per Curiam.

La demandante apelante solicitó la recon-sideración dé la sentencia dictada en este caso por varios motivos. Resolvimos oír a las partes sobre la cuestión de que “no constituyen gastos necesarios para la conserva-ción del inmueble ni para obtener sus frutos la cantidad de $1,944.45 pagada por la demandada a su apoderado para sueldo, gastos de oficina, etc. en adición a los $3,875.82 paga-dos al cobrador,” contenida en dicba moción. A la vista • señalada sólo compareció la demandante apelante.
Visto el artículo 384 del Código Civil dispositivo de que el poseedor de mala fe “sólo tendrá derecho a ser reintegrado de los gastos necesarios hechos para la conservación de la *723cosa” y no siendo el pago de sneldo a nn apoderado y los gastos de oficina, en adición a la compensación satisfecha al cobrador, gastos necesarios para la conservación del inmue-ble poseído de mala fe por la demadada, procede declarar y se declara con lugar la reconsideración solicitada en cuanto a dicho particular debiendo entenderse modificada la senten-cia apelada al efecto.

Se declara sin lugar la moción de reconsideración en cuanto a los demás particulares solicitados.

El Juez Asociado Sr. Snyder no intervino.